              Case 1:04-cv-03531-LTS-SLC Document 424 Filed 02/05/20 Page 1 of 2




          VIA ECF
          The Honorable Sarah L. Cave
          Daniel Patrick Moynihan
          United States Courthouse
          500 Pearl Street
          New York, NY 10007-1312

                                                                                            February 5, 2020

          Re: Advanced Analytics, Inc. v. Citigroup Global Markets, Inc. et al, 04-cv-03531-LTS-
          SLC
          Dear Magistrate Judge Cave:
          Pursuant to the Court’s January 9, 2019 order, the parties and proposed intervenors write
          jointly to report on the status of the pending motion to intervene and unseal court records.
          The parties and proposed intervenors continue to work in good faith to resolve the motion
          without court intervention.
          At the proposed intervenors’ request, the parties agreed to work in good faith to
          determine whether some or all of two additional documents—the memorandum in
          support of plaintiff’s rule 56(d) motion, Docket No. 289, and the Fourth Fan Declaration,
          Docket No. 219—could be redacted and provided to the proposed intervenors. A redacted
          version of the memorandum and of the first eight pages of the Fan Declaration were
          provided. The parties continue to discuss whether some or all of the remainder of the Fan
          Declaration, as well as other court records, may be redacted and provided to the proposed
          intervenors.
          To give proposed intervenors time to review these documents and to give the parties and
          proposed intervenors time to continue working to amicably resolve the motion to
          intervene and unseal, proposed intervenors ask that the Court allow until April 6, 2020
          for them to attempt to resolve the motion and to notify the Court of whether the motion
          has been resolved. Defendants consent to the requested extension. Plaintiff would be
          willing to consent to the extension if there were a deadline for the parties to produce the
          redaction as contemplated at the end of the immediate preceding paragraph. Plaintiff
          proposes a deadline on or before February 21, 2020, in light of the deadline of one week
          set forth in the Courts’ last order of extension issued on January 9, 2019, ECF 413. If
          granted, the parties would request a corresponding extension of the deadline for the
          parties to respond to the motion if it has not been resolved to April 27, 2020.


                                                             Respectfully Submitted,
                                                             /s/ Jennifer Bennett

publicjustice.net        National Headquarters                              West Coast Office
                         1620 L Street NW, Suite 630, Washington DC 20036   555 12th Street, Suite 1230, Oakland CA 94607
                         (202) 797-8600 phone • (202) 232-7203 fax          (510) 622-8150 phone • (510) 622-8155 fax
              Case 1:04-cv-03531-LTS-SLC Document 424 Filed 02/05/20 Page 2 of 2



                                                           Jennifer D. Bennett (pro hac vice)
                                                           PUBLIC JUSTICE, P.C.
                                                           475 14th Street, Suite 610
                                                           Oakland, CA 94612
                                                           Phone: (510) 622-8150
                                                           jbennett@publicjustice.net

                                                           Stephanie K. Glaberson
                                                           PUBLIC JUSTICE, P.C.
                                                           1620 L Street NW, Suite 630
                                                           Washington, D.C. 20036
                                                           Phone: (202) 861-5228

                                                           Attorneys for Proposed Intervenors Brandon
                                                           Smith and the American Prospect
                                                           /s/ Peter J. Toren
                                                           Peter J. Toren
                                                           3028 Newark Street NW
                                                           Washington, D.C
                                                           Phone: (646) 634-4654
                                                           ptoren@petertoren.com

                                                           Attorney for Plaintiff Advanced Analytics,
                                                           Inc.

                                                           /s/ Jennifer Kennedy Park
                                                           Christopher P. Moore
                                                           Jennifer Kennedy Park
                                                           Thomas S. Kessler
                                                           CLEARY GOTTLIEB STEEN &
                                                           HAMILTON LLP
                                                           One Liberty Plaza
                                                           New York, New York 10006
                                                           Phone: (212) 225-2000

                                                           Attorneys for Defendants Citigroup Global
                                                           Markets Inc. and The Yield Book Inc.




publicjustice.net      National Headquarters                              West Coast Office
                       1620 L Street NW, Suite 630, Washington DC 20036   555 12th Street, Suite 1230, Oakland CA 94607
                       (202) 797-8600 phone • (202) 232-7203 fax          (510) 622-8150 phone • (510) 622-8155 fax
